Order entered April 7, 1983 in Supreme Court, New York County (Stanley Ostrau, J.), which denied plaintiff’s motion to sever the libel counterclaim of third-party defendant Fullan and denied permission to amend plaintiff’s complaint, unanimously modified, on the law and the facts and in the exercise of discretion, and that part of plaintiff’s motion requesting leave to amend its complaint is granted, without costs, and said order is otherwise affirmed. Although the reasons stated by Special Term for denying plaintiff’s motion in its entirety are sound and a proper basis for its action, we believe that, as a practical matter, judicial economy is best served by one trial of all the claims. Accordingly, we exercise our discretion to modify the order appealed from to the extent indicated. Concur — Murphy, P. J., Sullivan, Carro, Milonas and Alexander, JJ.